UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. Case No. 8:18-cr-587-T-17CPT
CODY ROBERT SCHOH
PRELIMINARY ORDER OF FORFEITURE

The defendant pleaded guilty to, and was adjudged guilty of, the
offenses charged in counts one and two of the indictment — violations of 18
U.S.C. §§ 2252(a)(2) and (b)(1), and 2252(a)(4)(B) and (b)(2).

The United States moves under 18 U.S.C. § 2253 and Rule 32.2(b)(2),
Federal Rules of Criminal Procedure, for a preliminary order forfeiting the
defendant’s interest in a Black iPhone, Model A1660, FCC ID: BCG-E3085A
and a Mac Book Pro, Model A1502, serial number C17PFCETFVH3.

The United States has established the requisite connection between the
assets and the offenses charged in counts one and two of the indictment.
Because the United States is entitled to possession of the assets, the motion is
GRANTED. The defendant’s interest in the assets is condemned and forfeited
to the United States for disposition according to law, subject to the provisions

of 21 U.S.C. § 853(n), as incorporated by 28 U.S.C. § 2461(c).
(ASE NO. 9°/8-CR+SF7-T-110PT

Jurisdiction is retained to the extent necessary to complete the forfeiture

and disposition of the assets.

ORDERED in Tampa, Florida, on Sep jon, LZ7-2019.

 

 
  

Z SSG
oe ABMTH A. KOVACHEVICH
<< ONFFED- SEATES DISTR

  
    

 
 

ELIZABETH A. KOVACHEVICH
UNITED STATES DISTRICT JUDGE

eS —o-
iP po mies and consel OF recor
